Case 19-13448-VFP            Doc 863       Filed 08/16/19 Entered 08/16/19 17:04:16                     Desc Main
                                          Document      Page 1 of 3


 LOWENSTEIN SANDLER LLP
 Kenneth A. Rosen, Esq.
 Michael S. Etkin, Esq.
 Wojciech F. Jung, Esq.
 Michael Savetsky, Esq.
 Philip J. Gross, Esq.
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtors and
 Debtors-in-Possession

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


     In re:                                             Chapter 11

     ACETO CORPORATION, et al.,1                        Case No. 19-13448 (VFP)

                             Debtors.                   (Jointly Administered)

                                                        Hearing Date: September 17, 2019 at 10:00 a.m. (ET)
                                                        Obj. Deadline: September 10, 2019 at 4:00 p.m. (ET)

   NOTICE OF DEBTORS’ MOTION FOR ENTRY OF AN ORDER (A) FURTHER
   EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS TO FILE A CHAPTER 11
 PLAN AND SOLICIT ACCEPTANCES THEREOF PURSUANT TO SECTION 1121 OF
       THE BANKRUPTCY CODE, AND (B) GRANTING RELATED RELIEF
              PLEASE TAKE NOTICE that on September 17, 2019 at 10:00 a.m. (Eastern Time),

 or as soon thereafter as counsel may be heard, the above-captioned debtors and debtors-in-

 possession (collectively, the “Debtors”), by and through their undersigned counsel, shall move

 (the “Motion”) before the Honorable Vincent F. Papalia, United States Bankruptcy Judge, in

 Courtroom 3B of the United States Bankruptcy Court for the District of New Jersey, 50 Walnut

 1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
 as follows: Aceto Corporation (0520); Tri Harbor Chemical Holdings LLC (f/k/a Aceto Agricultural Chemicals
 LLC, f/k/a Aceto Agricultural Chemicals Corporation) (3948); Tri Harbor Realty LLC (f/k/a Aceto Realty LLC)
 (7634); Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.)
 (7959); Kavod Health LLC (f/k/a Rising Health, LLC) (1562); Kavris Health LLC (f/k/a Acetris Health, LLC)
 (3236); KAVACK Pharmaceuticals LLC (f/k/a PACK Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and
 Acci Realty Corp. (4433).

 25441/53
 08/16/2019 204862683.1
Case 19-13448-VFP          Doc 863     Filed 08/16/19 Entered 08/16/19 17:04:16                Desc Main
                                      Document      Page 2 of 3



 Street, 3rd Floor, Newark, New Jersey 07102, for entry of an order, substantially in the form

 submitted herewith, (a) further extending the period during which the Debtors have the exclusive

 right to file a chapter 11 plan (the “Exclusive Filing Period”) by 60 days, from August 19, 2019

 through and including October 18, 2019, and extending the period during which the Debtors

 have the exclusive right to solicit votes thereon (the “Exclusive Solicitation Period,” and together

 with the Exclusive Filing Period, the “Exclusive Periods”) by 60 days, from October 17, 2019

 through and including December 16, 2019, without prejudice to the Debtors’ right to seek further

 extensions of the Exclusive Periods, and (b) granting related relief.

        PLEASE TAKE FURTHER NOTICE that the Debtors shall rely upon the Motion filed

 herewith. No brief is necessary as no novel issues of fact or law are presented by the Motion. A

 proposed form of order was also submitted therewith. Oral argument is requested in the event an

 objection is timely filed.

        PLEASE TAKE FURTHER NOTICE that any objections to the Motion must be filed

 with the Clerk of the Court together with proof of service thereof, and served so as to be actually

 received by no later than September 10, 2019 at 4:00 p.m. (Eastern Time) by counsel to the

 Debtors, Lowenstein Sandler LLP, One Lowenstein Drive, Roseland, New Jersey 07068, Attn:

 Wojciech     F.   Jung,      Esq.   (wjung@lowenstein.com)        and     Philip   J.   Gross,    Esq.

 (pgross@lowenstein.com).
        PLEASE TAKE FURTHER NOTICE that objections to the Motion, if any, must: (a)

 be in writing; (b) comply with the Bankruptcy Rules, the Local Rules of the United States

 Bankruptcy Court for the District of New Jersey, and other case management rules or orders of

 this Court; and (c) state with particularity the legal and factual basis for the objection.




                                                   -2-
Case 19-13448-VFP       Doc 863     Filed 08/16/19 Entered 08/16/19 17:04:16         Desc Main
                                   Document      Page 3 of 3



        PLEASE TAKE FURTHER NOTICE that unless an objection is timely filed and

 served in accordance with this notice, it may not be considered by the Bankruptcy Court. In the

 event no objections are filed, the relief requested in the Motion may be granted without a

 hearing.

 Dated: August 16, 2019                     Respectfully submitted,

                                            LOWENSTEIN SANDLER LLP

                                            /s/ Michael S. Etkin
                                            Kenneth A. Rosen, Esq.
                                            Michael S. Etkin, Esq.
                                            Wojciech F. Jung, Esq.
                                            Michael Savetsky, Esq.
                                            Philip J. Gross, Esq.
                                            One Lowenstein Drive
                                            Roseland, New Jersey 07068
                                            (973) 597-2500 (Telephone)
                                            (973) 597-2400 (Facsimile)
                                            krosen@lowenstein.com
                                            metkin@lowenstein.com
                                            wjung@lowenstein.com
                                            msavetsky@lowenstein.com
                                            pgross@lowenstein.com

                                            Counsel to the Debtors and
                                            Debtors-in-Possession




                                               -3-
